United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3269
                        ___________________________

                            Raymundo Duran-Barraza

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States1

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: August 24, 2015
                              Filed: August 27, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.




      1
       Loretta E. Lynch has been appointed to serve as Attorney General of the
United States and is substituted as respondent under Rule 43(c) of the Federal Rules
of Appellate Procedure.
       Raymundo Duran-Barraza, a native and citizen of Mexico, petitions for review
of an order of the Board of Immigration Appeals (BIA) affirming the decision of an
immigration judge (IJ) denying his application for cancellation of removal. We have
carefully considered the record and the parties’ submissions, mindful that we do not
review the discretionary denial of relief itself. See Guled v. Mukasey, 515 F.3d 872,
880 (8th Cir. 2008); see also Hernandez-Garcia v. Holder, 765 F.3d 815, 816–17 (8th
Cir. 2014) (reiterating that a petitioner has no right to due process in the discretionary
cancellation-of-removal remedy). In particular, we note that Duran-Barraza’s petition
centers around his complaint that the IJ and BIA failed to adequately consider his
evidence of hardship. Significantly, however, Duran-Barraza did not seek BIA review
of the IJ’s findings on two other independently dispositive bases for denial of his
application, namely, failure to show physical presence in the United States for ten
continuous years and good moral character. See 8 U.S.C. § 1229b(b)(1) (stating the
prerequisites for consideration of cancellation of removal).

      We deny the petition for review.




                                           -2-